Title: To James Madison from Sylvanus Bourne, 20 December 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir
						Amsm. Decr. 20h. 1801
					
					The foregoing is a duplicate of what I had the honor to address you on the 15 Inst.  I would 

now beg leave to mention the nature of certain difficulties which attend the position of this port in respect 

to the signature of Drawback Certificates by the Mates of Vessells, seeing that not more than one 

third of our vessells come further than The Helder 50 Miles distant from this port & as the 

Captains are generally up in the City it is inconvenient for the Mates at the same time to leave the 

Vessells.  This has obliged me to appoint a person at The Helder as Agent to take the signatures 

of the mates & as the Helder is a small out port very disagreeable to live & in fact inhabited only by 

those who get their living by impositions on the persons trading there, it is very difficult to find 

any one, who will not take advantage of such an agency for his own benefit & to the injury of others.  

Complaints have been made me on this head & I woud there fore for the interest of our Citizens 

That some arrangement might be made by Law to supercede the necessity of having an agent there 

such as dispensing in like cases with the mates signatures to the Certificates when they cannot be taken 

before the Consul himself & declaring that the signature & affidavit of the Captain alone on the 

Merchants’ Certificate shall suffice in such circumstances.  I respectfully submit these remarks to your 

consideration & am respectfully Yr Ob. Sert.
					
						S. Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
